DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/01/2022 (hereinafter “amendment”) has been accepted and entered. Claims 1, 3-7, 10, 12, 14, 16-26 are pending. Claim 6 is withdrawn as being directed to an unelected species.

Claim Rejections - 35 USC § 112(b)
The 35 U.S.C. 112(b) rejections of claim(s) 4, 7, 21 and 24 are withdrawn as a result of the amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7, 10, 12, 14, 16, 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi Kogyo Co. LTD CN 103662283A in view of Cox US 4,265,184, herein after referred to as Kishi and Cox respectively.
Regarding claim 1 Kishi discloses a wrapping device (Figs. 1-8), comprising: 
two or more edge protectors (2 corner guard, Figs. 1, 5 and 6), wherein each edge protector comprises first and second edge panels joined by a first edge (the wall portions on either side of the corner and connected by the first edge, Figs. 1, 5 and 6), and 
the first edge panel includes two or more strap retainers (3 belt insertion parts, Figs. 1, 3, 5 and 6), and the second edge panel includes two or more second strap retainers (3, four strap retainers on both the first and second panel, Figs. 1, 3, 5 and 6)
two or more straps (4 fastening belts, Figs. 1-6) slidingly attached to the two or more edge protectors (2), 
wherein each of the two or more straps (4) crosses the first edge (corner of 2) of each of the two or more edge protectors (2) by threading through one of the first strap retainers (3) on the first edge panel and one of the second strap retainers on the second edge panel (Figs. 1, 5 and 6). 
Kishi is silent to an end panel fixedly connected to the first and second edge panels forming a corner, wherein the end panel has a second edge and a third edge, the end panel and the first edge panel are joined by the second edge, the end panel and the second edge panel are joined by the third edge.
Cox teaches a corner protector (corner elements 11, 13, 15 and 17, Figs. 1-4) with an end panel (29 top cap, Figs. 1-3) that is fixedly connected to a first edge panel (25 wall, Fig. 2) and a second edge panel (27 wall, Fig. 2) forming a corner, wherein the end panel (29) has a second edge (where 29 meets 25) and a third edge (where 29 meets 27), the end panel (29) and the first edge panel (25) are joined by the second edge (Fig. 2), the end panel (29) and the second edge panel (27) are joined by the third edge (Figs. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wrapping device of Kishi to include the end panel that is fixedly attached to the first and second edge panels via a second and third edge as taught by Cox as doing so is well known in the art and would yield predictable results. Additionally, an end plate allows for all exposed corners to be protected as well as providing improved stability and support to prevent crushed goods when cargo is stacked vertically (Col. 1, lines 35-39).
Regarding claim 5 Kishi as modified discloses the wrapping device of claim 1 and further discloses wherein the two or more strap retainers (3) are formed by cutting one or two or more slots through the first and second edge panels (Fig. 3).
Regarding claim 7 Kishi as modified discloses the wrapping device of claim 1 and further discloses one or more stoppers (4f connecting strip, Figs. 1-2) attached to each of the two or more straps (4) and configured to limit a range of movement between of the two or more straps relative to and the first and second edge panels (paragraph [0016], lines 102-103, 4f limits the range of motion of each strap and holds in them in place which prevents movement relative to each panel).
Regarding claim 10 Kishi as modified discloses a wrapping device of claim 5 and further discloses wherein the strap retainers (3) are formed by forming a two or more slots (opening on either end of 3) are formed through the first and second edge panels near an outer edge of the first and second edge panels (Fig. 1).
Regarding claim 12 Kishi as modified discloses a wrapping device of claim 1 and further discloses wherein the strap retainers (3) have a reduced thickness than the first and second edge panels (the strap retainers are located in four positions along each of the panels, thus the overall thickness of the panels is thicker than the strap retainers as they are not the entire distance from top to bottom, Figs. 1, 4 and 5).
Regarding claim 14 Kishi as modified discloses the wrapping device of claim 7 and further discloses wherein the one or more stoppers (4f) are positioned between the first strap retainer (3) on the first edge panel and the second strap retainer on the second edge panel (Figs. 5 and 6, the stopper 4f is between the first edge panel and the second edge panel on a front portion of the pallet).
one or more stoppers (4f connecting strip, Figs. 1-2) attached to each of the two or more straps (4) and configured to limit a range of movement between of the two or more straps relative to and the first and second edge panels (paragraph [0016], lines 102-103, 4f limits the range of motion of each strap and holds in them in place which prevents movement relative to each panel).
Regarding claim 16 Kishi discloses a wrapping device (Figs. 1-8) for securing a pallet load, comprising: 
four protectors (2 corner guard, Figs. 1, 5 and 6), wherein each edge protector comprises first edge panel; a second edge panel wherein the first edge and the second edge panel are joined together along a first edge (the wall portions on either side of the corner are the first and second panels and are connected by the first edge, Figs. 1, 5 and 6), and wherein
two or more straps (4 fastening belts, Figs. 1-6) slidingly connected to the four edge protectors (2), wherein each of the two or more straps (4) threads through the four edge protectors (2) and crosses the first edge of each of the four edge protectors (Figs. 4 and 5).
Kishi is silent to an end panel connected to the first and second edge panels at one end, wherein the first edge panel and second edge panel form a corner.
Cox teaches a corner protector (corner elements 11, 13, 15 and 17, Figs. 1-4) with an end panel (29 top cap, Figs. 1-3) that is connected to a first edge panel (25 wall, Fig. 2) and a second edge panel (27 wall, Fig. 2) forming a corner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wrapping device of Kishi to include the end panel that is connected to the first and second edge panels at one end as taught by Cox as doing so is well known in the art and would yield predictable results. Additionally, an end plate allows for all exposed corners to be protected as well as providing improved stability and support to prevent crushed goods when cargo is stacked vertically (Col. 1, lines 35-39).
Regarding claim 18 Kishi as modified discloses a wrapping device of claim 16 and further discloses one stopper (4f connecting strip, Figs. 1-2)) disposed on the strap (4) near each of the edge protector (Fig. 1).
Regarding claim 19 Kishi as modified discloses a wrapping device of claim 16 and further discloses wherein each of the first edge panel includes two or more first strap retainers (3) to allow the strap passing through, each of the second edge panels includes two or more second strap retainers (3) and each of the two or more straps (4) threads through one of the first strap retainers and one of the second strap retainers (Figs. 1, 4 and 5).
Regarding claim 20 Kishi as modified discloses a wrapping device of claim 16 and further discloses wherein the strap retainer (3) includes a slot formed through a corresponding edge panel near an outer edge of the edge panel (Fig. 3).
Regarding claim 21 Kishi as modified discloses the wrapping device of claim 1 and further discloses wherein the slots are formed through a top surface of the corresponding edge panel (3, the slot closest to the first edge is cut through a top surface, which is shown on the lower side in Fig, 3).
Regarding claim 22 Kishi as modified discloses a wrapping device of claim 1 and further discloses wherein the first and second strap retainers (3) are formed by partially cutting out the first and second edge panels respectively (Fig. 3, the edge of 2 is partially cut away on both ends).
Regarding claim 23 Kishi as modified discloses a wrapping device of claim 1 and further discloses wherein the first and second edge panels of the edge protector are made of sheet material (Fig. 1, 5 and 6).
Regarding claim 24 Kishi as modified discloses the wrapping device of claim 20 and further discloses wherein the slots are formed through a top surface of the corresponding edge panel (3, the slot closest to the first edge is cut through a top surface, which is shown on the lower side in Fig, 3).
Regarding claim 25 Kishi as modified discloses a wrapping device of claim 19 and further discloses wherein the strap retainers (3) are formed by partially cutting out the edge panels (Fig. 3, the edge of 2 is partially cut away on both ends).
Regarding claim 26 Kishi as modified discloses a wrapping device of claim 16 and further discloses wherein the edge panels of the edge protector are made of sheet material (Fig. 1, 5 and 6).

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi in view of Cox as applied to claims 1 and 16 above and in further view of Staps US 2014/0165883 A1, herein after referred to as Staps.
Regarding claim 3 Kishi as modified discloses a wrapping device of claim 1. Kishi as modified is silent to the end panel includes a high friction region on an inner surface.
Staps teaches a load securing system with edge protectors (10 bar elements, Fig. 2) that includes a high friction region (28 anti-slip coating, Fig. 2) on an inner surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the edge protector of Archer to include a high friction region on its inner surface as taught by Staps as doing so is well known in the art and would yield predictable results. Additionally, a high friction area would help prevent the edge protectors from slipping (paragraph [0041], lines 12-13) and thus keep the load more stabilized during transport.
Regarding claim 17 Kishi as modified discloses a wrapping device of claim 16. Kishi as modified is silent to the end panel includes a high friction region on an inner surface.
Staps teaches a load securing system with edge protectors (10 bar elements, Fig. 2) that includes a high friction region (28 anti-slip coating, Fig. 2) on an inner surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the edge protector of Archer to include a high friction region on its inner surface as taught by Staps as doing so is well known in the art and would yield predictable results. Additionally, a high friction area would help prevent the edge protectors from slipping (paragraph [0041], lines 12-13) and thus keep the load more stabilized during transport.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kishi in view of Cox and as applied to claim 1 above and in further view of Staps US 2014/0165883 A1 and evidenced by Suzuki US 5,368,580, herein after referred to as Staps and Suzuki.
Regarding claim 4 Kishi as modified discloses a wrapping device of claim 1. Kishi as modified is silent to sandpaper attached to an inner surface of the end panel to increase friction to prevent the edge protector from falling out a pallet load during packing. 
Staps teaches a load securing system with edge protectors (10 bar elements, Fig. 2) that includes a high friction region (28 anti-slip coating, Fig. 2) on an inner surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the edge protector of Archer to include a high friction region on its inner surface as taught by Staps as doing so is well known in the art and would yield predictable results. Additionally, a high friction area would help prevent the edge protectors from slipping (paragraph [0041], lines 12-13) and thus keep the load more stabilized during transport.
Kishi as modified discloses substantially all the limitations of the claim(s) except for sandpaper.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the high friction area from sandpaper, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Additionally, Suzuki is evidence that using sandpaper to increase frictional engagement between two objects (Col. 5, lines 16-20, Abstract lines 15-18) was well known before the effective filing date.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735